Citation Nr: 1423796	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  12-14 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a right leg muscle strain and groin pull.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1974 to September 1978.	

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision of the Salt Lake City, Utah, Regional Office (RO) of the Department of Veterans Affairs (VA). 
 
The Veteran appeared at a hearing before the undersigned Veterans Law Judge in August 2013.


FINDINGS OF FACT

1.  The Veteran does not have a current right leg muscle strain or groin pull.

2.  The Veteran does not have a disability manifested by right leg/groin pain related to a disease, event, or injury, including two groin muscle strains, in service.


CONCLUSION OF LAW

The criteria for service connection for right leg muscle strain and groin pull have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A February 2011 letter satisfied the duty to notify provisions.  This letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Thus, VA's duty to notify has been met.

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The RO attempted to obtain additional treatment records from IHC/LDS Hospital, but such attempts were unsuccessful.  On July 11, 2012, the Veteran and his doctor notified VA that these records have been destroyed.  The Veteran has not identified any other outstanding treatment records pertinent to the appeal.  The Veteran's Social Security Administration (SSA) disability determination, and the records considered in that determination, were obtained in February 2013.

A VA examination was conducted in February 2013; the record does not reflect that this examination is inadequate for deciding the claim.  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless. 

Service Connection

The Veteran seeks service connection right leg muscle strain and groin pull, which he believes is related to an injury incurred on an endurance course during active military service.  He gives a history of muscular groin pain on and off since service.

The service treatment records show that the Veteran was diagnosed with muscle strain of the left and right groin muscles in March 1974 and April 1978.

The Veteran reports that he received treatment for groin pain at IHC/LDS Hospital in Salt Lake City, Utah, during the early 1990s.  The Veteran reports that the examining physician discovered a golf ball-sized calcium deposit in the groin muscle and told the Veteran that surgery would only make it worse.  The Veteran, his treating physician, and the RO have made numerous attempts to retrieve the records of this treatment; however, the records have been destroyed.

An October 2011 SSA disability determination shows that the Veteran claimed that he was disabled due, in pertinent part, to calcification of the groin muscle.  A related September 2011 orthopedic examination report does not show any leg or groin problems, including calcification of the groin muscle.  The Veteran was deemed disabled primarily due to cerebrovascular disease and secondarily due to affective/mood disorders.

VA and private medical records do not show any problems related to the leg or groin muscles.

In a February 2013 VA examination report, the examiner opined that the claimed leg/groin disability is less likely than not related episodes of acute groin muscle strain which occurred in 1974 and 1978.  The rationale was that, by definition, muscle strain implies a self-limited, acute injury.  And the available post-service medical records show no references to chronic groin pain.  Moreover, current imaging studies failed to show any evidence of a "calcified mass" or any other muscle abnormality present in the right groin.  They do, however, reveal bilateral hip osteoarthritis and avascular necrosis, along with an arthritic condition of the pubic symphysis.  While these conditions could cause right groin pain, they are not related to the Veteran's remote history of in-service groin muscle strain.

The Veteran is competent to report leg and groin pain since service, which is within the realm of his personal experience.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, leg/groin muscle strain is not a simple medical condition the Veteran is competent to self-diagnose, because the diagnosis falls outside the realm of common knowledge of a lay person, that is, the diagnosis cannot be made based on mere personal observation, which comes through sensory perception.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007).  An opinion as to the cause of leg/groin pain is equally complex.  It is not shown that the Veteran is otherwise qualified through specialized education, training, or experience to identify muscle strain.  Accordingly, he is not competent to self-diagnose leg/groin muscle strain or offer an opinion as to the etiology of pain in the area, and his opinion in this regard is of no probative value.

There is no competent medical evidence of a right leg muscle strain and groin pull during the pendency of the appeal.  Leg/groin pain alone is not a disability for which service connection may be granted.  See e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Additionally, the February 2013 VA examiner opined that while the Veteran's current avascular necrosis and arthritic conditions of the hip and pubic symphysis may cause groin pain, they are not related to the Veteran's remote history of groin muscle strain during service.  

The VA examiner's expert opinion constitutes competent and persuasive medical evidence with respect to the diagnosis of any current right leg muscle strain and groin pull and any nexus to service of pain in that area, which opposes rather than supports the claim.  The unfavorable opinion was rendered by a medical professional who reviewed the Veteran's file and supported her conclusions with reasoned analysis and who is qualified through education, training, or experience to offer a medical diagnosis and medical expert opinion on this matter.  The medical opinion is afforded significant weight because it is factually accurate, fully articulated, and based on sound reasoning.  

As there is no competent lay evidence on the material issues of fact, namely, a current diagnosis or nexus to service, the preponderance of the evidence is against the claim of service connection for right leg muscle strain and groin pull; there is no 

doubt to be resolved; and service connection is not warranted.  See 38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for right leg muscle strain and groin pull is denied.



____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


